Case 3:18-cv-00097-GEC Document 46 Filed 01/15/20 Page 1 of 1 Pageid#: 891


                                                                         F<'*                '
                                                                         QeQlG k% OFFICEU.S.DIST COURT .
                                                                            'r.zx4,AT ROANOKE,VA
                                                                                  '     FILED ,
                      IN T    UM TED STATESDISTFICT COURT
                     FOR TH E W ESTER N DISTRICT OF W R G INIA                       JAN 15 2222
                          CH AQI,O TTESW LLE DIW SIO N                          JU       C   D   ,   CL RK
                                                                            BK
                                                                            .
                                                                             4  :.
                                                                                .
                                                                                     .                 b.
                                                                                                       .

                                          )
                                          )
 NHCHAEL DONALDSON,                       )
                                          )
        Plaintiff,                        )
                                          )
                                          )      CaseN o.:3:18CV00097
                                          )
 TRAE FUELS,LLC.,etaI.                    )
                                          )
        Defendants.                       )
                                          )
                                          )

                                        ORD ER

       Upon consideration ofPlaintiff's ConsentM otion forLeave forW itnessto Appeàr

 Telephonically,and good cause appearing therefor,itishereby ORDERED thatthe m otion is

 GM NTED .



       Entered this 15th day ofJanuary,2020.


                                                  /s/Glen E.Conzad
                                          By:

                                                 SeniorUnited StatesDistrictJudge
